
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10(a)



MANAGEMENT INVESTMENT AGREEMENT


        MANAGEMENT INVESTMENT AGREEMENT (this "Agreement") dated as of
October 1, 1999, between Aames Financial Corporation, a Delaware corporation
(the "Company"), and Daniel H. Relf, an individual residing at 123 S. Figueroa,
#1716, Los Angeles, CA 90012 (the "Management Investor").

        WHEREAS, the Management Investor is a senior management employee of the
Company; and

        WHEREAS, the Management Investor desires to purchase from the Company,
and the Company desires to sell to the Management Investor, shares of the
Company's Series C Convertible Preferred Stock, par value $0.001 per share
("Series C Preferred Stock)," under the terms and conditions set forth in this
Agreement.

        NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

        SECTION 1. Sale and Delivery.

        (a)  Upon the terms and subject to the conditions set forth herein, and
in reliance upon the representations and warranties of the Management Investor
hereinafter set forth, and for the purchase price described in Section 2(b), the
Company shall issue, sell and deliver to the Management Investor, and the
Management Investor shall purchase from the Company, 100,000 shares of Series C
Preferred Stock (such shares of Series C Preferred Stock are referred to
collectively herein as the "Shares") at the price per share equal to $1.00.

        (b)  The purchase price for the Shares purchased by the Management
Investor shall be paid by delivery by the Management Investor to the Company of
(i) $50,000 (the "Closing Payment") and (ii) a 6.5% recourse promissory note
having an original principal amount equal to the total purchase price of the
Shares minus the Closing Payment such amount (the "Note"), the form of which
Note is attached hereto as Exhibit A.

        (c)  The purchase and sale of Shares shall occur at the time and place
specified by the Company for such closing, which shall be not more than 60 days
after the date hereof (the "Closing Date"), and at the closing of such purchase
and sale of Shares:

          (i)  the Company shall deliver to the Management Investor certificates
representing the Shares, duly endorsed for transfer, transferring to the
Management Investor good and marketable title to such Shares, free and clear of
all liens and encumbrances; and

        (ii)  the Management Investor shall deliver to the Company:

        (A)  the Closing Payment;

        (B)  the Note; and

        (C)  a pledge agreement (the "Pledge Agreement") substantially in the
form attached hereto as Exhibit B, pursuant to which Pledge Agreement, among
other things, the Management Investor's obligations under the Note shall be
secured by a pledge of (i) the Shares, (ii) the shares of Common Stock that may
be acquired upon conversion of the Shares (the "Underlying Common Shares"), and
(iii) certain other collateral described therein.

        SECTION 2. Representations and Warranties of the Management Investor.
The Management Investor hereby represents and warrants to the Company as
follows:

        (a)  The Shares (and the Underlying Common Shares) to be purchased by
such Management Investor will be acquired for investment for the Management
Investor's own account and not with a view to the resale or distribution of any
part thereof, except in compliance with the provisions of the Securities Act of
1933, as amended (the "Securities Act"), or an exemption therefrom, and in

--------------------------------------------------------------------------------


compliance with the terms of this Agreement. The Management Investor is a senior
management employee of the Company and is fully familiar with the business of
the Company and with the risks associated with the purchase of the Shares
pursuant to this Agreement. The Management Investor is an accredited investor as
defined under Rule 501(a) under the Securities Act.

        (b)  The Management Investor understands that the Shares and the
Underlying Common Shares are characterized as "restricted securities" under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such Shares (and the Underlying Common Shares) may be
resold without registration under the Securities Act only in certain limited
circumstances.

        (c)  The Management Investor further agrees that each certificate
representing the Shares (and the Underlying Common Shares) shall be stamped or
otherwise imprinted with a legend substantially in the following form:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS SUCH SECURITIES HAVE BEEN REGISTERED UNDER ACT OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND TO THE OTHER TERMS SET FORTH IN THAT CERTAIN MANAGEMENT INVESTMENT
AGREEMENT, DATED AS OF SEPTEMBER 29, 1999, AND BY A CERTAIN RELATED PLEDGE
AGREEMENT, BETWEEN THE COMPANY AND                        , A COPY OF WHICH
AGREEMENTS HAVE BEEN FILED WITH THE SECRETARY OF THE COMPANY AND ARE AVAILABLE
UPON REQUEST."

        SECTION 3. Restrictions on Transfer of Shares. For a period commencing
on the Closing Date and ending on the fifth anniversary of the Closing Date, the
Management Investor may not sell, transfer, assign, pledge, hypothecate or
otherwise dispose of (each, a "transfer") any of the Shares (or the Underlying
Common Shares), without the prior express written consent of the Company,
provided, however, that the foregoing restriction on transfer shall not apply
(i) if Capital Z Financial Services Fund II. L.P. ("Capital Z") Beneficially
Owns (as defined in the Purchase Agreement referred to below) less than
(A) fifty percent (50%) of the number of shares of Senior Preferred Stock (as
defined in the Purchase Agreement referred to below) purchased by Capital Z on
the Initial Closing Date (as defined in the Purchase Agreement referred to
below) (the "Original Preferred Shares") or (B) if any Original Preferred Shares
shall thereafter have been converted into Common Stock, fifty percent (50%) of
the sum of (x) the aggregate number of shares Common Stock owned by Capital Z as
a result of such conversion(s) plus (y) the aggregate number of shares Common
Stock into which any remaining Original Preferred Shares owned by Capital Z may
be converted (determined without regard to any limitations on conversion of such
shares prior to the Recapitalization (as defined in the Purchase Agreement
referred to below)), in each case subject to adjustment for splits,
combinations, reclassifications and similar events; (ii) if the Management
Investor dies, retires, is terminated by the Company, or terminates his
employment with the Company, subject to the provisions of Section 4 hereof; or
(iii) a Change of Control (as defined in the New Option Plan (as such term is
defined in the Purchase Agreement referred to below)) has occurred, but only if
a Capital Z Realization Event (as defined in the New Option Plan) has also
occurred on or prior to such Change of Control, and provided, further, that
notwithstanding the foregoing restriction on transfer, the Management Investor
may transfer, during the twelve-month period ending on the first anniversary of
the Closing Date and during each succeeding twelve-month period, up to 25% of
the total number of Underlying Common Shares (whether structured as a transfer
of Shares, Underlying Shares or a combination thereof)

2

--------------------------------------------------------------------------------

acquired hereunder (subject to adjustment for splits, combinations,
reclassifications and similar events), it being further agreed that the
Management Investor may request the Company's Board of Directors to allow the
Management Investor to transfer Shares (or Underlying Common Shares) in excess
of the 25% limitation described in this proviso if extraordinary liquidity needs
have arisen with respect to the Management Investor, and, in such event, the
Company (through its Board of Directors) will consider such request in good
faith and will not unreasonably withhold its consent to a waiver of such
limitation. The "Purchase Agreement" referred to herein shall mean the Preferred
Stock Purchase Agreement by and between the Company and Capital Z, dated as of
December 23, 1998, as the same may be amended or modified.

        SECTION 4. Company's Option to Purchase Shares.

        (a)  In the event of the death or retirement from, or termination of
employment for any reason with, the Company of the Management Investor (a
"Termination Date"), the Company shall have the option, but not the obligation,
to purchase all, or any portion, of the Shares (and any Underlying Common Shares
that may have been acquired upon conversion of the Shares) then owned by the
Management Investor at the Fair Market Value (as hereinafter defined) per Share
and/or Underlying Common Share on the Business Day immediately prior to the date
on which the Company exercises its option to purchase in accordance with the
this Section 4. The Company may exercise the foregoing option at any time within
30 days after the Termination Date, by written notice to the Management
Investor, or his legal representative in the case of death, stating a date and
time for consummation of the purchase no less than 10 nor more than 30 days
after giving of such notice. "Fair Market Value" per Share or per Underlying
Common Share, as of any particular date, shall mean (a) in the case of a Share,
the product obtained by multiplying (I) the Formula Number (as defined in the
Certificate of Designations for the Series C Preferred Stock) in effect as of
such date by (II) the Current Market Price (as defined in the Certificate of
Designations for the Series C Preferred Stock) for the period of 15 consecutive
Trading Days (as defined in the Certificate of Designations for the Series C
Preferred Stock) prior to such date, or (b) in the case of an Underlying Share,
the Current Market Price for the period of 15 consecutive Trading Days prior to
such date.

        (b)  At the closing of the purchase of Shares (and any Underlying Common
Shares) by the Company pursuant to Section 4(a), the Management Investor will
deliver the Shares (and any Underlying Common Shares) to the Company against
payment by the Company to the Management Investor of the purchase price for such
Shares (and any Underlying Common Shares). Such purchase price shall be paid in
cash, provided that if any principal or accrued but unpaid interest is then
outstanding under the Note, the cash portion of the purchase price shall be
reduced by the amount of such outstanding principal and accrued interest on the
Note (with such reduction being applied first to any accrued interest and then
to principal), and, if no principal or accrued interest is then remaining on the
Note, the Note shall be canceled.

        SECTION 5. Further Assurances. The Management Investor shall, upon
request of the Company, execute and deliver any additional documents and take
such further actions as may reasonably be deemed by the Company to be necessary
or desirable to carry out the provisions hereof.

        SECTION 6. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be sufficiently given if sent by
registered or certified mail, postage prepaid, or overnight air courier service,
or telecopy or facsimile transmission (with hard copy to follow) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice): (i) if to the Company, to Aames Financial
Corporation, 2 California Plaza, 350 South Grand Avenue, Los Angeles, California
90071, Attention: General Counsel, telecopy number (323) 210-5026; and (ii) if
to the Management Investor, to the address set forth for the Management Investor
in the preamble to this Agreement or by telecopy to                        .

3

--------------------------------------------------------------------------------


        SECTION 7. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        SECTION 8. Counterparts; Effectiveness. This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Company and the Management Investor and delivered to the
Company and the Management Investor.

        SECTION 9. Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

        SECTION 10. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to any applicable conflicts of law principles of such State.

        SECTION 11. Successors and Assigns. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise, by any of the parties
without the prior written consent of the other parties. Any assignment in
violation of the foregoing shall be void.

        SECTION 12. Enforcement. Each party agrees that irreparable damage would
occur and that the other party hereto would not have any adequate remedy at law
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each party shall be entitled to an injunction or
injunctions to prevent breaches by the other party hereto of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any court
of the United States located in the State of Delaware or in Delaware State
court, this being in addition to any other remedy to which they are entitled at
law or in equity. In addition, each of the parties hereto (i) consents to submit
such party to the personal jurisdiction of any Federal court located in the
State of Delaware or any Delaware State court in the event any dispute arises
out of this Agreement or any of the transactions contemplated hereby,
(ii) agrees that such party will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that such party will not bring any action relating to this
Agreement or any of the transactions contemplated hereby in any court other than
a Federal court sitting in the State of Delaware of in Delaware State court.

        SECTION 13. Severability. If any term or provision hereof, or the
application thereof to any circumstance, shall, to any extent, be held by a
court of competent jurisdiction to be invalid or unenforceable with respect to
such jurisdiction, and only to such extent, and the remainder of the terms and
provisions hereof, and the application thereof to any other circumstance, shall
remain in full force and effect, shall not in any way be affected, impaired or
invalidated, and shall be enforced to the fullest extent permitted by law, and
the parties hereto shall reasonably negotiate in good faith a substitute term or
provision that comes as close as possible to the invalidated or unenforceable
term or provision, and that puts each party in a position as nearly comparable
as possible to the position each such party would have been in but for the
finding of invalidity or unenforceability, while remaining valid and
enforceable.

        SECTION 14. Amendment; Modification; Waiver. No amendment, modification
or waiver in respect of this Agreement shall be effective against any party
unless it shall be in writing and signed by such party.

        SECTION 15. Expenses. The Company and the Management Investor shall each
bear their own legal fees and other costs and expenses with respect to the
negotiation, execution and delivery of this Agreement and consummation of the
transactions contemplated hereby.

4

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company and the Management Investor have caused
this Agreement to be duly executed and delivered as of the date first written
above.

    AAMES FINANCIAL CORPORATION               By:            

--------------------------------------------------------------------------------

    Name:
Title:               MANAGEMENT INVESTOR:                        

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------


EXHIBIT A TO MANAGEMENT INVESTMENT AGREEMENT
FORM OF SECURED PROMISSORY NOTE


$   , 1999

        FOR VALUE RECEIVED,                        (the "Maker"), hereby
promises to pay to the order of Aames Financial Corporation, a Delaware
corporation ("Aames"), 2 California Plaza, 350 South Grand Avenue, Los Angeles,
CA 90071 or such address as Aames shall have given to the Maker, the principal
sum of            DOLLARS and 00/100 ($            ), plus interest, which shall
accrue from the date hereof, on the unpaid principal balance of this Note at
such address, at the rate of 6.5% per annum (computed on the basis of a 360-day
year) until the principal amount hereof has been repaid in full, on            ,
2004.

        The Maker shall have the option to prepay the principal amount and
accrued interest on this Note, in whole or in part, at any time, without payment
of premium or penalty. During the period in which this Note is outstanding, the
Maker shall make an annual mandatory prepayment against the outstanding
principal balance of, and accrued interest on, this Note an amount equal to 25%
of the aggregate cash bonuses (if any) paid to Maker in respect of the fiscal
year ended immediately prior to such payment date, net of income taxes payable
thereon, such payments to be made within two business days after receipt of the
cash bonus paid at the end of such fiscal year and to be applied first, against
any accrued and unpaid interest on this Note and then, to the outstanding
principal balance of this Note. In addition, upon receipt by the Maker of any
proceeds from the transfer of the securities pledged under the Pledge Agreement
(as defined below) or dividends, interest payments or other distributions of
cash in respect of such pledged securities, the Maker shall make an immediate
prepayment in respect of the Note in an amount equal to the after tax amount of
such proceeds, dividends, payments or distributions, with such prepayments to be
applied first to the payment of all interest accrued on, and then to the payment
of unpaid principal of, this Note.

        Payments of principal and interest shall be made in such currency of the
United States as at the time of payment shall be legal tender for the payment of
public and private debts.

        Aames and the Maker have entered into a pledge agreement dated the date
hereof (the "Pledge Agreement") providing, among other things, for the securing
of this Note by a pledge of the Pledged Collateral (as defined in the Pledge
Agreement).

        If any of the following events (each, an "Event of Default") shall
occur:

        (a)  the Maker shall default in the payment of any part of the principal
or interest on this Note when the same shall become due and payable, whether at
maturity, by acceleration or otherwise and such default continues for more than
10 days after receipt of notice from Aames;

        (b)  the Maker's employment with Aames shall have ceased for any reason
whatsoever or for no reason, whether such cessation is voluntary or involuntary,
and regardless of whether the Maker may claim such cessation of employment
constitutes a wrongful termination of employment;

        (c)  the Maker shall (i) become insolvent or be unable, or admit in
writing his inability, to pay his debts as they mature; (ii) make a general
assignment for the benefit of creditors; (iii) be adjudicated as bankrupt or
insolvent or file a voluntary petition in bankruptcy; (iv) file a petition or an
answer seeking an arrangement with creditors to take advantage of any insolvency
law; or (v) file an answer admitting to the material obligations or consent to,
or default in answering, or fail to have dismissed within 60 days after the
filing thereof, a petition filed against him in any bankruptcy or insolvency
proceeding; or

        (d)  any breach of the Maker's obligations under the Pledge Agreement
shall have occurred and be continuing or any representation or warranty made
thereunder shall be false in any material respect,

--------------------------------------------------------------------------------




        then, the holder of this Note may at any time by written notice to the
Maker, declare the entire unpaid principal of and the interest accrued on this
Note through the date of such Event of Default to be forthwith due and payable,
without other notices or demands of any kind, all of which are hereby waived by
the Maker.

        The Maker agrees to pay to the holder hereof all expenses incurred by
such holder, including reasonable attorneys' fees, in enforcing and collecting
this Note.

        The Maker hereby forever waives presentment, demand, presentment for
payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.

        This Note shall be paid without deduction by reason of any set-off,
defense or counterclaim of the Maker.

        This Note shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to conflicts of law principles
thereof, shall be binding upon the heirs or legal representatives of the Maker
and shall inure to the benefits of the successors and assigns of Aames.

         

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------


EXHIBIT B TO
MANAGEMENT INVESTMENT AGREEMENT



FORM OF PLEDGE AGREEMENT


        PLEDGE AGREEMENT ("Agreement"), dated as of            , 1999, made
by                        , an individual residing
at                        (the "Pledgor"), to Aames Financial Corporation, a
Delaware corporation ("Aames").

        WHEREAS, on the date hereof, the Pledgor is purchasing shares of Aames'
Series C Convertible Preferred Stock, par value $0.001 per share ("Series C
Preferred Stock"), pursuant to a Management Investment Agreement, dated the date
hereof, between Pledgor and Aames (the "Management Investment Agreement"); and

        WHEREAS, as part of the transactions contemplated by the Management
Investment Agreement, the Pledgor is executing and delivering to Aames a Secured
Promissory Note dated as of the date hereof in favor of Aames (the "Aames Note")
as part of the purchase price for the Series C Preferred Stock, and (ii) in
accordance with the terms and conditions set forth herein, pledge the Series C
Preferred Stock, together with any shares of Aames' common stock, par value
$0.001 per share that may be acquired upon conversion of the Series C Preferred
Stock (the "Underlying Common Shares", and, together with the shares of Series C
Preferred Stock, the "Pledged Shares").

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained in this Agreement, and in order to induce Aames to accept
the Aames Note, the Pledgor hereby agrees as follows:

        SECTION 1. Pledge. The Pledgor hereby pledges to Aames, and grants to
Aames a security interest in, the following (the "Pledged Collateral"):

          (i)  the Pledged Shares and the certificates representing the Pledged
Shares, and all dividends, cash, instruments and other property of any character
whatsoever (including, without limitation, shares of Common Stock) from time to
time received, receivable or otherwise distributed or distributable in respect
of or in exchange for any or all of the Pledged Shares; and

        (ii)  all proceeds of any and all of the foregoing collateral
(including, without limitation, proceeds that constitute property of the types
described above).

        SECTION 2. Security for Obligations. This Agreement secures the payment
of all obligations, whether for principal, interest, fees, expenses or
otherwise, now or hereafter existing, of the Pledgor under the Aames Note and
under this Agreement (all such obligations of the Pledgor being the
"Obligations"). Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by the Pledgor to Aames under the Aames Note or this Agreement but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving the Pledgor.

        SECTION 3. Delivery of Pledged Collateral. All certificates or
instruments representing or evidencing the Pledged Collateral shall be delivered
to and held by or on behalf of Aames pursuant hereto and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Aames. Aames shall have the right, at any time in its discretion
and without notice to the Pledgor, to transfer to or to have registered in the
name of Aames or any of its nominees any or all of the Pledged Collateral,
subject only to the revocable rights specified in Section 6(a). For the better
perfection of Aames's rights in and to the Pledged Collateral, the Pledgor shall
forthwith, upon the pledge of any Pledged Collateral hereunder, cause such
Pledged Collateral to be registered in the name of Aames or such nominee or
nominees of Aames as Aames shall direct, subject only to the revocable rights
specified in Section 6(a). In addition, Aames shall have the right at any time
to exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations.

--------------------------------------------------------------------------------


        SECTION 4. Representations and Warranties. The Pledgor represents and
warrants as follows:

        (a)  Neither the execution nor the delivery by the Pledgor of this
Agreement nor the consummation by the Pledgor of the transactions contemplated
hereby, nor compliance with nor fulfillment by the Pledgor of the terms and
provisions hereof, will conflict with or result in a breach of the terms,
conditions or provisions of or constitute a default under any lease, contract,
instrument, mortgage, deed of trust, trust deed or deed to secure debt
evidencing or securing indebtedness for borrowed money, financing lease, law,
rule, regulation, judgment, order, award, decree or other restriction of any
kind to which the Pledgor is a party or by which he is bound.

        (b)  This Agreement has been duly executed and delivered by the Pledgor
and is the legal, valid and binding obligation of the Pledgor, enforceable
against the Pledgor in accordance with its terms.

        (c)  There is no action, lawsuit, claim, counterclaim, proceeding, or
investigation (or group of related actions, lawsuits, claims, proceedings or
investigations) pending or, to the knowledge of the Pledgor, threatened,
relating to or challenging the Pledgor's obligations under this Agreement or the
pledge of the Pledged Collateral hereunder.

        (d)  The Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any lien, security interest, option or other charge
or encumbrance except for the security interest created by this Agreement.

        (e)  The pledge of the Pledged Shares pursuant to this Agreement creates
a valid and perfected first priority security interest in the Pledged
Collateral, securing the payment of the Obligations.

        (f)    No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the pledge by the Pledgor of
the Pledged Collateral pursuant to this Agreement or for the execution, delivery
or performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest created hereby (including the first
priority nature of such security interest) or (iii) for the exercise by Aames of
the voting or other rights provided for in this Agreement or the remedies in
respect of the Pledged Collateral pursuant to this Agreement (except as may be
required in connection with any disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally).

        (g)  There are no conditions precedent to the effectiveness of the
Pledgor's obligations under this Agreement that have not been satisfied or
waived.

        SECTION 5. Further Assurances. (a) The Pledgor agrees that at any time
and from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that Aames may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Aames to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral.

        (b)  The Pledgor hereby authorizes Aames to file one or more financing
or continuation statements, and amendments thereto, relating to all or any part
of the Pledged Collateral without the signature of the Pledgor where permitted
by law. A photocopy or other reproduction of this Agreement or any financing
statement covering the Pledged Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

2

--------------------------------------------------------------------------------


        SECTION 6. Voting Rights; Dividends, Etc. (a) so long as no Event of
Default (as defined in the Aames Note) or event which, with the giving of notice
or the lapse of time, or both, would become such an Event of Default shall have
occurred and be continuing:

          (i)  The Pledgor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Aames Note; provided, however, that the Pledgor
shall not exercise or refrain from exercising any such right if, in Aames's
judgment, such action would have a material adverse effect on the value of the
Pledged Collateral or any part thereof.

        (ii)  The Pledgor shall be entitled to any and all dividends paid in
respect of the Pledged Collateral; provided, however, that any and all dividends
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of or in
exchange for, any Pledged Collateral, shall be, and shall be forthwith delivered
to Aames to hold as, Pledged Collateral and shall, if received by the Pledgor,
be received in trust for the benefit of Aames, be segregated from the other
property or funds of the Pledgor, and be forthwith delivered to Aames as Pledged
Collateral in the same form as so received (with any necessary endorsement or
assignment); and provided, further, that the after tax amount of any cash
dividends, proceeds, or other distributions paid in respect of the Pledged
Collateral shall be applied as an immediate prepayment in respect of the Aames
Note, with such prepayments to be applied first to the payment of all interest
accrued on, and then to the payment of unpaid principal of, the Aames Note.

        (iii)  Aames shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends which it is authorized to
receive and retain pursuant to paragraph (ii) above.

        (b)  Upon the occurrence and during the continuance of an Event of
Default or an event which, with the giving of notice or the lapse of time, or
both, would become an Event of Default:

          (i)  All rights of the Pledgor (x) to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section 6(a)(i) shall, upon notice to the
Pledgor by Aames, cease and (y) to receive the dividends payments which it would
otherwise be authorized to receive and retain pursuant to Section 6(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in Aames
(or its designee), who shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Pledged Collateral such dividends.

        (ii)  All dividends which are received by the Pledgor contrary to the
provisions of paragraph (i) of this Section 6(b) shall be received in trust for
the benefit of Aames, shall be segregated from other funds of the Pledgor and
shall be forthwith paid over to Aames as Pledged Collateral in the same form as
so received (with any necessary endorsement).

        SECTION 7. Transfers and Other Liens. The Pledgor agrees that it will
not (i) sell, assign (by operation of law or otherwise) or otherwise dispose of,
or grant any option with respect to, any of the Pledged Collateral or
(ii) create or permit to exist any lien, security interest, option or other
charge or encumbrance upon or with respect to any of the Pledged Collateral,
except for the security interest under this Agreement and except for any such
sale the proceeds from which are used to repay all unpaid principal of, and
accrued interest on, the Aames Note (with such proceeds first being applied to
accrued interest and then to principal).

3

--------------------------------------------------------------------------------

        SECTION 8. Appointment of Attorney-in-Fact. The Pledgor hereby appoints
[            ] the Pledgor's attorney-in-fact, with full authority in the place
and stead of the Pledgor and in the name of the Pledgor or otherwise, from time
to time in Aames's discretion to take any action and to execute any instrument
that Aames may deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the rights of the Pledgor under Section 6), including,
without limitation, to receive, indorse and collect all instruments made payable
to the Pledgor representing any dividend or other distribution in respect of the
Pledged Collateral or any part thereof and to give full discharge for the same.

        SECTION 9. Aames May Perform. If the Pledgor fails to perform any
agreement contained herein and does not cure such failure within 10 days after
its receipt of written notice from Aames, Aames may itself perform, or cause
performance of, such agreement, and the expenses of Aames incurred in connection
therewith shall be payable by the Pledgor under Section 12.

        SECTION 10. Aames' Duties. The powers conferred on Aames hereunder are
solely to protect its interest in the Pledged Collateral and shall not impose
any duty upon it to exercise any such powers. Except for the safe custody of any
Pledged Collateral in its possession and the accounting for moneys actually
received by it hereunder, Aames shall have no duty as to any Pledged Collateral
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Pledged
Collateral, whether or not Aames has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Pledged Collateral. Aames
shall be deemed to have exercised reasonable care in the custody and
preservation of any Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which Aames accords
its own property.

        SECTION 11. Remedies upon Default. If any Event of Default shall have
occurred and be continuing:

        (a)  Aames may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the
Uniform Commercial Code in effect in the State of Delaware at that time (the
"Code") (whether or not the Code applies to the affected Collateral), and may
also, without notice except as specified below, sell the Pledged Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange or broker's board or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as Aames may deem commercially reasonable.
The Pledgor agrees that, to the extent notice of sale shall be required by law,
at least ten days' notice to the Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Aames shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. Aames may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

        (b)  Any cash held by Aames as Pledged Collateral and all cash proceeds
received by Aames in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral may, in the
discretion of Aames, be held by Aames as collateral for, and/or then or at any
time thereafter be applied (after payment of any amounts payable to Aames
pursuant to Section 12) in whole or in part by Aames against, all or any part of
the Obligations in such order as Aames shall elect. Any surplus of such cash or
cash proceeds held by Aames and remaining after payment in full of all the
Obligations shall be paid over to the Pledgor or to whomsoever may be lawfully
entitled to receive such surplus.

        SECTION 12. Expenses. The Pledgor will upon demand pay to Aames the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which Aames may incur in
connection with (i) the exercise or enforcement of any of the rights

4

--------------------------------------------------------------------------------

of Aames hereunder or (ii) the failure by the Pledgor to perform or observe any
of the provisions hereof.

        SECTION 13. Security Interest Absolute. The obligations of the Pledgor
under this Agreement are independent of the Obligations, and a separate action
or actions may be brought and prosecuted against the Pledgor to enforce this
Agreement. All rights of Aames and security interests hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

          (i)  any lack of validity or enforceability of the Aames Note any
other agreement or instrument relating thereto;

        (ii)  any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations, or any other amendment or waiver
of or any consent to any departure from the Aames Note;

        (iii)  any taking, exchange, release or nonperfection of any other
collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Obligations;

        (iv)  any manner of application of collateral, or proceeds thereof, to
all or any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of the Pledgor;

        (v)  any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Pledgor.

        SECTION 14. Amendments, Etc. No amendment or waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in
writing and signed by the parties hereto, and no consent to any departure by one
party herefrom, shall in any event be effective unless the same shall be in
writing and signed by the other party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

        SECTION 15. Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic or telex
communication) and sent by express courier, telecopied, telegraphed, telexed or
hand-delivered, if to the Pledgor, at his address first set forth above; and, if
to Aames, at its address at 2 California Plaza, 350 South Grand Avenue, Los
Angeles, CA 90071, Attention: Cary Thompson; or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
party. All such notices and communications shall, when sent by express courier,
be effective three days after being sent, when telecopied, telegraphed, telexed
or hand-delivered, be effective when telecopied, delivered to the telegraph
company, confirmed by telex answerback or delivered, respectively.

        SECTION 16. Continuing Security Interest; Assignments Under Aames Note.
This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) remain in full force and effect until the payment in
full of the Obligations and all other amounts payable under this Agreement,
(ii) be binding upon the Pledgor, its successors and assigns and (iii) inure to
the benefit of, and be enforceable by, Aames and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (iii), Aames
may assign or otherwise transfer all or any portion of its rights and
obligations under the Aames Note to any other person or entity, and such other
person or entity shall thereupon become vested with all the benefits in respect
thereof granted to Aames herein or otherwise. Upon the payment in full of the
Obligations and all other amounts payable under this Agreement, the security
interest granted hereby shall terminate and all rights to the Pledged Collateral
shall revert to the Pledgor. Upon any such termination, Aames will, at the
Pledgor's expense, return to the Pledgor such of the Pledged Collateral as shall
not have been sold or otherwise applied pursuant to the terms

5

--------------------------------------------------------------------------------


hereof and execute and deliver to the Pledgor such documents as the Pledgor
shall reasonably request to evidence such termination.

        SECTION 17. Governing Law; Terms. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE EXCEPT TO
THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER,
OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF DELAWARE. Unless
otherwise defined herein or in the Aames Note, terms defined in Article 9 of the
Code are used herein as therein defined.

        IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

             

--------------------------------------------------------------------------------

        ACKNOWLEDGED AND AGREED:             AAMES FINANCIAL CORPORATION        
    By:        

--------------------------------------------------------------------------------

Name:
Title:    

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10(a)



MANAGEMENT INVESTMENT AGREEMENT
EXHIBIT A TO MANAGEMENT INVESTMENT AGREEMENT FORM OF SECURED PROMISSORY NOTE
EXHIBIT B TO MANAGEMENT INVESTMENT AGREEMENT
FORM OF PLEDGE AGREEMENT
